—Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered February 14, 1996, convicting him of burglary in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the integrity of the Grand Jury proceeding was not impaired by certain testimony before it concerning the recovery of stolen jewelry (see, CPL 210.35; People v Huston, 88 NY2d 400; People v Swamp, 84 NY2d 725).
The defendant’s remaining contentions are without merit. Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.